              Exhibit “C”




Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 1 of 7 PageID #: 20
PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)


                                     Trademark/Service Mark Application, Principal Register
                                                               Serial Number: 85042047
                                                               Filing Date: 05/18/2010


                                                    The table below presents the data as entered.

                                           Input Field                                                  Entered
             SERIAL NUMBER                                                 85042047
             MARK INFORMATION
             *MARK                                                         LADY A
             STANDARD CHARACTERS                                           YES
             USPTO-GENERATED IMAGE                                         YES
             LITERAL ELEMENT                                               LADY A
                                                                           The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                           particular font, style, size, or color.
             REGISTER                                                      Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                Lady A'd Productions, Inc.
             INTERNAL ADDRESS                                              Suite 103
             *STREET                                                       2300 Charlotte Avenue
             *CITY                                                         Nashville
             *STATE
             (Required for U.S. applicants)
                                                                           Tennessee

             *COUNTRY                                                      United States
             *ZIP/POSTAL CODE
                                                                           37203
             (Required for U.S. applicants only)

             PHONE                                                         (615) 259-1450
             FAX                                                           (615) 259-1470
             EMAIL ADDRESS                                                 XXXX
             LEGAL ENTITY INFORMATION
             TYPE                                                          corporation
             STATE/COUNTRY OF INCORPORATION                                Tennessee
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                           009
                                                                           Series of musical sound recordings; pre-recorded compact
                                                                           discs and DVD's; digital media, namely, downloadable audio
                                                                           files and downloadable audio and video recordings featuring
             *IDENTIFICATION                                               musical entertainment; downloadable musical sound
                                                                           recordings; downloadable video recordings featuring musical
                                                                           entertainment; musical video recordings; video recordings
                                                                           featuring musical entertainment


                             Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 2 of 7 PageID #: 21
FILING BASIS                                SECTION 1(b)
INTERNATIONAL CLASS                         041
                                            Entertainment services in the nature of live performances, live
                                            music concerts, and personal appearances all by a musical
                                            group; entertainment services in the nature of audio and visual
                                            performances by a musical group; audio and video recording
                                            services; entertainment, namely, production of live theatrical
*IDENTIFICATION
                                            shows, live musical shows, concerts, and videos; entertainment
                                            services, namely, providing a Web site featuring musical
                                            performances, musical videos, related film clips, photographs,
                                            and other multimedia materials; entertainment services, namely
                                            broadcasting an ongoing series in the field of music
FILING BASIS                                SECTION 1(b)
ATTORNEY INFORMATION
NAME                                        Edward Playfair
ATTORNEY DOCKET NUMBER                      014977-000004
FIRM NAME                                   Adams and Reese LLP
INTERNAL ADDRESS                            Suite 2800
STREET                                      424 Church Street
CITY                                        Nashville
STATE                                       Tennessee
COUNTRY                                     United States
ZIP/POSTAL CODE                             37219
PHONE                                       (615) 259-1450
FAX                                         (615) 259-1470
EMAIL ADDRESS                               trademarks@arlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
OTHER APPOINTED ATTORNEY                    Reber M. Boult, Haverly Rauen MacArthur
CORRESPONDENCE INFORMATION
NAME                                        Edward Playfair
FIRM NAME                                   Adams and Reese LLP
INTERNAL ADDRESS                            Suite 2800
STREET                                      424 Church Street
CITY                                        Nashville
STATE                                       Tennessee
COUNTRY                                     United States
ZIP/POSTAL CODE                             37219
PHONE                                       (615) 259-1450
FAX                                         (615) 259-1470
EMAIL ADDRESS                               trademarks@arlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes


         Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 3 of 7 PageID #: 22
FEE INFORMATION
NUMBER OF CLASSES                         2
FEE PER CLASS                             325
*TOTAL FEE DUE                            650
*TOTAL FEE PAID                           650
SIGNATURE INFORMATION
SIGNATURE                                 /Edward Playfair/
SIGNATORY'S NAME                          Edward Playfair
SIGNATORY'S POSITION                      Attorney of record, Tennessee bar member.
DATE SIGNED                               05/18/2010




       Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 4 of 7 PageID #: 23
PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)




                                         Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85042047
                                                             Filing Date: 05/18/2010
To the Commissioner for Trademarks:

MARK: LADY A (Standard Characters, see mark)
The literal element of the mark consists of LADY A.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Lady A'd Productions, Inc., a corporation of Tennessee, having an address of
    Suite 103,
    2300 Charlotte Avenue
    Nashville, Tennessee 37203
    United States
requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

     International Class 009: Series of musical sound recordings; pre-recorded compact discs and DVD's; digital media, namely, downloadable
audio files and downloadable audio and video recordings featuring musical entertainment; downloadable musical sound recordings;
downloadable video recordings featuring musical entertainment; musical video recordings; video recordings featuring musical entertainment
Intent to Use: The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection with the identified goods and/or services. (15 U.S.C. Section 1051(b)).

     International Class 041: Entertainment services in the nature of live performances, live music concerts, and personal appearances all by a
musical group; entertainment services in the nature of audio and visual performances by a musical group; audio and video recording services;
entertainment, namely, production of live theatrical shows, live musical shows, concerts, and videos; entertainment services, namely, providing a
Web site featuring musical performances, musical videos, related film clips, photographs, and other multimedia materials; entertainment services,
namely broadcasting an ongoing series in the field of music
Intent to Use: The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection with the identified goods and/or services. (15 U.S.C. Section 1051(b)).


The applicant's current Attorney Information:
Edward Playfair and Reber M. Boult, Haverly Rauen MacArthur of Adams and Reese LLP

   Suite 2800
   424 Church Street
   Nashville, Tennessee 37219
   United States
The attorney docket/reference number is 014977-000004.
The applicant's current Correspondence Information:
   Edward Playfair
   Adams and Reese LLP
   Suite 2800
   424 Church Street
   Nashville, Tennessee 37219
   (615) 259-1450(phone)
   (615) 259-1470(fax)
   trademarks@arlaw.com (authorized)

A fee payment in the amount of $650 has been submitted with the application, representing payment for 2 class(es).

                                                                     Declaration


                             Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 5 of 7 PageID #: 24
The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /Edward Playfair/ Date Signed: 05/18/2010
Signatory's Name: Edward Playfair
Signatory's Position: Attorney of record, Tennessee bar member.



RAM Sale Number: 16948
RAM Accounting Date: 05/19/2010

Serial Number: 85042047
Internet Transmission Date: Tue May 18 20:55:01 EDT 2010
TEAS Stamp: USPTO/BAS-XXX.XXX.XX.XX-2010051820550186
5543-85042047-4605aa65387d2c2b5cf4babb4b
f4433e-DA-16948-20100518203910534930




                 Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 6 of 7 PageID #: 25
Case 3:20-cv-00585 Document 1-3 Filed 07/08/20 Page 7 of 7 PageID #: 26
